Opinion issued December 31, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00399-CV




METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
TEXAS, Appellant

V.

CUBIC TRANSPORTATION SYSTEMS, INC., Appellee




On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2005-17997




MEMORANDUM OPINION ON
MOTION FOR EN BANC RECONSIDERATION

          Appellee Cubic Transportation Systems, Inc. has filed a motion for en banc
reconsideration.  A majority of the en banc court did not vote to reconsider, and en
banc reconsideration is denied.  See Tex. R. App. P. 49.7.
 
 
 
                                                             Sam Nuchia
                                                             Justice
 
En banc court consists of Chief Justice Radack and Justices Taft, Nuchia, Jennings,
Keyes, Alcala, Hanks, Higley, and Bland.

Justices Alcala and Bland vote to grant en banc reconsideration.

Justice Keyes, dissenting.